FOURTH MODIFICATION AND AMENDMENT

OF

TERM NOTE

THIS FOURTH MODIFICATION AND AMENDMENT OF TERM NOTE (this “Modification”) is
entered into as of the 15th day of May 2009, effective as of May 1, 2009, by and
between PERMIAN LEGEND PETROLEUM, LP, a Texas limited partnership, whose address
is 3327 West Wadley Avenue, Suite 3, No. 267 (the “Maker”); and AMERICAN STATE
BANK, a Texas banking association, whose address is 620 North Grant, Odessa,
Texas 79764-4797 (the “Bank”).



A.   Maker, as Borrower; Permian Legend, LLC, Lisa P. Hamilton, and Ronnie L.
Steinocher, as Guarantors (collectively, the “Guarantors”); and the Bank, as
Lender, have previously entered into that certain Loan Agreement, dated as of
August 1, 2008, as modified and amended by that certain First Amendment to Loan
Agreement, dated as of October 15, 2008, as further amended by that certain
Second Amendment to Loan Agreement, dated January 2, 2009, and as further
amended by that certain Third Amendment to Loan Agreement, dated as of March 17,
2009, effective as of February 15, 2009 (as so amended, the “Existing Loan
Agreement”).



B.   Pursuant to the terms of the Existing Loan Agreement, the Bank advanced to
the Maker a term loan in the original principal amount of up to One Million Six
Hundred Forty-Six Thousand Three Hundred and No/100 Dollars ($1,646,300.00) (the
“Loan”). To evidence the Maker’s obligation under the Loan, the Maker executed
in favor of the Bank that certain Term Note, also dated as of August 1, 2008, as
modified and amended by that certain Modification and Amendment of Term Note,
dated as of October 15, 2008, as further amended by that certain Second
Modification and Amendment of Term Note dated January 2, 2009, and as further
modified and amended by that certain Third Modification and Amendment of Term
Note, dated as of March 17, 2009, effective as of February 15, 2009 (as so
modified, the “Existing Note”). The current principal balance outstanding under
the Existing Note is One Million Four Thousand Seven Hundred Forty-Six and
Sixty-Five/100 Dollars ($1,004,746.65)



C.   Maker, the Guarantors, and the Bank have now entered into that certain
Fourth Amendment to Loan Agreement, dated as of May 15, 2009, but effective as
of May 1, 2009 (the “Fourth Amendment”). Pursuant to the terms of the Fourth
Amendment, the parties to that instrument have agreed to extend the maturity
date of the Original Note from May 1, 2009 (the “Existing Maturity Date”) to
July 15, 2009 (the “Extended Maturity Date”), to increase the rate of interest
due under the Existing Note, and to provide that payments of only interest will
be required up until the point of the Extended Maturity Date.



D.   The Maker and the Bank have now agreed to execute this Modification in
order to evidence their existing agreement regarding the amendment of the
Existing Note.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend the terms of the Existing Note
as follows:



1.   Definitions.

Unless otherwise specifically defined herein, all defined terms used in this
Modification shall have their respective meanings set forth in the Existing
Note.

2. Amendments.



  A.   Paragraph 1 of the Existing Note is hereby amended by deleting it in its
entirety and substituting the following:

1. For value received, PERMIAN LEGEND PETROLEUM LP, a Texas limited partnership
(the “Maker”), promises to pay to the order of AMERICAN STATE BANK, a state
banking association (the “Bank”), at its offices at 620 N. Grant Avenue, Odessa,
Texas 79761, in lawful money of the United States of America, the sum of ONE
MILLION FOUR THOUSAND SEVEN HUNDRED AND FORTY-SIX AND SIXTY-FIVE/100 DOLLARS
($1,004,746.65), together with interest on the principal amount from time to
time outstanding hereunder, from the date of disbursement of such principal
until maturity, at a variable rate of interest per annum (the “Variable Rate")
equal to the “American State Bank Base Rate”, as defined in the Existing Note,
plus two percentage points (2.0%), but in no event to exceed the “Highest Lawful
Rate”, as defined in the Existing Note, with adjustments to the Variable Rate to
be made on the same date as the effective date of any change in the American
State Bank Base Rate and adjustments due to changes in the Highest Lawful Rate
to be made on the effective date of any change in the Highest Lawful Rate.



  B.   Paragraph 2 of the Existing Note is hereby amended by deleting it in its
entirety and substituting the following:

2. This Note is executed pursuant to the terms of that certain Loan Agreement,
dated as of August 1, 2008, as amended under that certain First Amendment to
Loan Agreement, dated as of October 15, 2008, that certain Second Amendment to
Loan Agreement, dated as of January 2, 2009, that certain Third Amendment to
Loan Agreement, dated as of March 17, 2009, but effective February 15, 2009, and
that certain Fourth Amendment to Loan Agreement, dated as of May 15, 2009,
effective as of May 1, 2009, all by and among the Maker, the Guarantors, and the
Bank (as so amended, the “Loan Agreement”). In the event of a conflict between
the terms of this Note and the terms of the Loan Agreement, the terms of the
Loan Agreement shall be deemed to be controlling. Capitalized terms not
otherwise defined herein are defined in the Loan Agreement.



  C.   Paragraph 7 of the Original Note is hereby amended by deleting it in its
entirety and substituting the following:

7. From the date of this Modification, until the Extended Maturity Date,
payments of interest only, calculated at the lesser rate of the Variable Rate
and the Highest Lawful Rate, shall be due on or before the first day of each
month, with the next of such payments to be due and payable on or before June 1,
2009, the next of such payments to be due on or before July 1, 2009, and all of
the outstanding principal, accrued, but unpaid interest, and any outstanding
costs, fees, or expenses due pursuant to the terms of the Loan Agreement, to be
paid as of the Extended Maturity Date of July 15, 2009.

3. Effectiveness:



  A.   Except to the extent specifically amended and supplemented hereby, all of
the terms, conditions and provisions of the Existing Note shall remain
unmodified, and the Existing Note, as amended and supplemented by this
Modification is confirmed as being in full force and effect.



  B.   All references to the Original Note herein or in any other document or
instrument between Maker and Bank shall hereinafter be construed to be
references to the Original Note, as modified by this Modification (as so
modified, the “Note”).

4. Counterparts:

This Modification may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed an original, but all of which
constitute one instrument. In making proof of this Modification, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.

5. Notice of Final Agreement:

THIS FOURTH MODIFICATION AND AMENDMENT OF TERM NOTE, THE FOURTH AMENDMENT, AND
THOSE INSTRUMENTS EXECUTED CONTEMPORANEOUSLY HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have executed this Modification as of the
date and year first above written.

MAKER:

PERMIAN LEGEND PETROLEUM LP,

A Texas Limited Partnership

      By:   Permian Legend, LLC     General Partner By:  
      /s/ Lisa P. Hamilton—
   
 
   
Lisa P. Hamilton
Manager

By:       /s/ Ronnie L. Steinocher—
Ronnie L. Steinocher

Manager

BANK:

AMERICAN STATE BANK

By:       /s/ Mike Marshall—
Mike Marshall
Executive Vice President


-I:\jhewett\1WESTERN\ARRINGTON\OCTOBER 2008 EXTENSION\MOD RLOC
NOTE.wpd-I:\jhewett\1WESTERN\ARRINGTON\OCTOBER 2008 EXTENSION\MOD RLOC NOTE.wpd

